Citation Nr: 0520202	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-19 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for post traumatic stress disorder.  He responded by filing a 
timely Notice of Disagreement, and was sent a Statement of 
the Case by the RO.  He then filed a timely substantive 
appeal, perfecting his appeal of this issue.  

In June 2000, the veteran testified before a Veterans Law 
Judge who is no longer with the Board.  He was offered a new 
hearing before a new Veterans Law Judge, but subsequently 
canceled such a hearing in May 2005.  

The veteran's claim was remanded by the Board in November 
2000, and in July 2003 it was denied.  However, in a 
September 2004 order, the Board's decision was vacated by the 
U.S. Court of Appeals for Veterans Claims and remanded for 
additional consideration.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran was exposed to combat during active military 
service, and now has post traumatic stress disorder as a 
result.  






CONCLUSION OF LAW

The criteria for the award of service connection for post 
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also notification provisions contained 
in this law which require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefit sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.

The veteran seeks service connection for post-traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran claims to have participated 
in combat and been exposed to enemy fire while serving in 
Korea.  His DD-214 confirms his receipt of the Korean Service 
Medal and five Bronze Service Stars, as well as 1 year and 3 
months of foreign service.  He states he was in Korea from 
July 1950 to September 1951, in support of the 2nd Infantry 
Division, following departure from Fort Lewis, Washington.  
He reported participating in combat around Pusan and points 
further north.  Unit histories for the 2nd Infantry Division 
confirm it was based at Ft. Lewis in 1950 when it was sent to 
Korea.  The veteran's service medical records also indicate 
he was based at Ft. Lewis at that time, as a member of the 
11th Anti-aircraft Artillery Battalion (AAA Bttn.).  Unit 
histories also confirm the 2nd Infantry was deployed at Pusan 
once it arrived in Korea, and saw action there.  An article 
from the Spring-Summer 2001 edition of Joint Force Quarterly 
magazine confirmed that the 68th AAA Bttn. reinforced the 10th 
AAA Group at Chongchon in late 1950 and covered the 
withdrawal of the 24th Infantry Division.  The veteran's 
service medical records confirm he served as part of the 68th 
AAA Bttn. from sometime prior to January 1951 to after July 
1951.  

According to the U.S. Court of Appeals for Veterans Claims 
(Court), the veteran need not submit evidence of personal 
participation in stressful events; he need only submit, or 
point VA to, "independent evidence of the occurrence of a 
stressful event, [which] . . . .implies his personal 
exposure."  Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002).  In the present case, the evidence of record verifies 
events as described by the veteran.  Thus, because service 
department records support and do not contradict the 
claimant's testimony regarding his claimed combat-related 
stressors, the Board accepts these events, and the veteran's 
participation therein, as true.  See Doran, supra.  

The Board next notes that the veteran has been diagnosed by 
VA medical personnel on several occasions with post traumatic 
stress disorder, based on his service in Korea.  These 
diagnoses have been rendered by competent medical experts 
based on personal examination of the veteran and review of 
the records.  Additionally, they are not contradicted 
elsewhere in the medical record.  Therefore, because the 
evidence of record establishes a current diagnosis of post 
traumatic stress disorder resulting from in-service stressor 
events, service connection for post traumatic stress disorder 
is warranted.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is granted.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


